ON EXTRAORDINARY PETITION FOR REHEARING
The Court in its opinion heretofore filed did not fail to consider or to specifically pass upon, the contention of appellee that the enforcement of the taxes in controversy against appellee's real estate amounts to a denial of the equal protection of the laws in violation of the Fourteenth Amendment to the Constitution of the United States. On the contrary, the holding of the Court's opinion was intended by the Court to apply to the appellee's asserted violations of the Fourteenth Amendment to the Federal Constitution as much as to her asserted violations of the Constitution of Florida.
What we have heretofore had to say is, in our opinion, a complete answer to the appellee's asserted violation of the Fourteenth Amendment, as well as to her asserted violation of the Constitution of Florida, and the position taken in our opinion heretofore filed we now reaffirm by denying *Page 823 
the appellee's extraordinary petition for a rehearing now presented herein.
Extraordinary petition for rehearing, received, ordered filed and denied.
WHITFIELD, C.J., and ELLIS, TERRELL, BUFORD and DAVIS, J.J., concur.